FILED
                           NOT FOR PUBLICATION                           MAR 21 2014

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                      No. 12-50398

              Plaintiff - Appellee,            D.C. No. 3:07-cr-01164-LAB-1
                                               Southern District of California,
  v.                                           San Diego

JAVIER MONTES-RUIZ,
                                               ORDER
              Defendant - Appellant.


Before: GOULD and RAWLINSON, Circuit Judges, and LEMELLE, District
Judge.*

       The mandate issued on December 13, 2013, is hereby recalled.

       The unopposed request for publication is granted, and the Memorandum

Disposition filed on November 20, 2013, is withdrawn. The withdrawn

memorandum disposition is replaced and superseded by the attached opinion.




       *
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.